DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
In view of the Pre-Brief Conference request filed on 09/09/2021, PROSECUTION IS HEREBY REOPENED.  Examiner has incorporated an analysis under 35 USC 112(f) for applicants’ consideration.  Further elaboration of the rejection under 35 USC 102 has also been included.  No new rejection is being included.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JILL A WARDEN/            Supervisory Patent Examiner, Art Unit 1798                                                                                                                                                                                            
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In view of the specification at ¶ 0199, the analysis unit is interpreted as a personal computer or a hardware resource including a control unit including a CPU and the like and a recording medium (non-volatile memory (USB memory or the like), HDD, CD, and the like), and implemented by the personal computer or the control unit programmed with a program to perform (i.e., configured to) the functions (e.g., ¶ 0084-0129+, 0282) recited in claims 1-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kikuchi et al. (US 6432657).
Regarding claim 1, Kikuchi et al. teach a blood state analysis apparatus, comprising: at least an analysis unit (e.g., automated analyzer, throughout the reference) capable of receiving data related to a temporal change in electrical characteristics of a blood sample (see Fig. 2 & C13/L38-50+); and based on the received data, analyze information related to fibrinogen in the blood sample at least by: calculating a parameter based on at least two predetermined time points derived from the received data, on a basis of a predetermined mathematical definition; and 

Regarding claims 1, 3, 6 & 7, reciting “configured to” without identifying any structural differences between the structure in the claims and the structure disclosed by the prior art does not further limit the claims.  In addition, the reference appears to teach selecting the at least two predetermined time points (see C21/L66-C22/34 for example); the analysis unit is capable of comparing the at least two predetermined time points with each other on a basis of a predetermined starting point (see C21/L66-C22/L47 for example); the information includes at least two pieces of information related to a total amount of fibrinogen, information related to an amount of fibrinogen involved in blood clotting, and information related to a polymerization ability of fibrinogen (C2/L55-C3/L42+); wherein the analysis unit capable of mathematical calculations (see Example 2); wherein the analysis unit is further capable of, using a blood clotting amplitude, calculate the blood clotting amplitude being obtained at a predetermined time point (see Figs. 1-3 for example).
Regarding mathematical calculation limitations, which are directed to a manner of operating the disclosed blood state analysis apparatus, in particular, the supercritical parameters, 
With regard to limitations in claims 1-7 (e.g., “[...] based on the received data, calculating a parameter [...]”, “wherein the at least two predetermined time points are selected from (i) a time point when the electrical characteristics have a maximum value or a minimum value, or a time point when a change in the electrical characteristics exceeds a predetermined threshold value, (ii) a time point when the change in the electrical characteristics exceeds a predetermined change rate set in advance, or a time point when the change in the electrical characteristics falls below the predetermined change rate set in advance, (iii) a time point when the change in the electrical characteristics is the maximum or a middle time point between the (i) and the (ii), and (iv) a time point when a maximum change rate is obtained between the (i) and the (ii)”, etc.), these claim limitations are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.  Since these claims are drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the claims, which are considered in determining the patentability of the apparatus itself. These recited process or intended use limitations are accorded no patentable weight to an apparatus. Process limitations do not add patentability to a structure, which is not distinguished .  

Response to Arguments
Applicant's arguments filed 09/09/2021 have been fully considered but they are not persuasive.
In response to the Applicant’s arguments to the intended use/functional recitations, it is noted that reciting "configured to" without identifying any structural differences between the structure in the claims and the structure disclosed in prior art does not further limit in an apparatus claim.  
Examiner suggests reciting specific structures of the blood state analysis in order to patentably distinguish the claimed invention from the prior art.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072.  The examiner can normally be reached on M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798